Citation Nr: 9913515	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to 
October 1973.

This case comes before the Board of Veterans' Appeals on 
appeal of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Montgomery, Alabama.


REMAND

The most recent psychiatric examination was conducted in June 
1996.  In a June 1998 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective February 22, 1996.  A June 1998 supplemental 
statement of the case included the rating criteria for PTSD, 
which became effective in November 1996.  The old rating 
criteria was not included.  The representative in February 
1999 submitted a notice of disagreement concerning the 30 
percent rating.  The representative also requested a current 
VA psychiatric examination be conducted in conjunction with 
the revised rating criteria.  In this regard a substantive 
appeal has not been received concerning the issue of 
entitlement to an increased rating for PTSD.  Thus, the Board 
does not have jurisdiction over this issue. 

However, the current degree of severity of the PTSD as shown 
by the correct rating percentage impacts directly on the 
veteran's claim for pension.  The veteran's remaining 
disabilities, all nonservice connected disorders, are 
evaluated as follows: status post anal fistulectomy, rated as 
30 percent disabling; residuals of left shoulder surgery, 
rated as 20 percent disabling; carpal tunnel syndrome, rated 
as 10 percent disabling; and left knee and low back pain, 
each rated as noncompensable.  The combined evaluation is 60 
percent.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that 38 C.F.R. §§ 4.40, 4.45 (1997) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the pertinent diagnostic 
codes. diagnostic codes.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (1998).  The factors involved in 
evaluating, and rating, disabilities of the joints include: 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (1998).

The Board, after reviewing the recent VA general examination, 
is of the opinion that a current examination by an 
orthopedist is warranted in order to comply with DeLuca.

The Court has rendered several decisions, which impact 
significantly on claims for pension benefits.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating and the RO should discuss the diagnostic codes which 
it utilized in reaching its decision. (emphasis added).  In 
Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court held 
that a pension claim must be considered under both the 
"average person" standard delineated in 38 U.S.C.A. § 1502(a) 
(West 1991); 38 C.F.R. § 4.15 (1998) and the unemployability 
standards set forth in 38 C.F.R. §§ 3.321, 4.17 (1998).  A 
review of the statement of the case and the supplemental 
statement of the case does not reflect that the veteran was 
informed of the rating criteria for his disabilities.

In view of these facts, the case is REMANDED for the 
following actions:

1. The appellant should furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his disabilities.  
The appellant should be informed that he 
has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Tuscaloosa, Alabama, to 
furnish copies of any additional 
treatment records covering the period 
from February 1998 to the present. 

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist in 
order to determine the severity of the 
service- connected PTSD.  The claims 
folder and a copy of the revised rating 
criteria, which became effective in 
November 1996, should be furnished to the 
examiner prior to the examination.  All 
tests and studies deemed necessary should 
be conducted.  It is requested that the 
examiner obtain a detailed occupational 
and educational history.  The examiner 
should express an opinion on the extent 
to which PTSD affects the veteran's 
occupational and social functioning.  It 
is also requested that the examiner 
include a Global Assessment of 
Functioning score with an explanation of 
the numeric code assigned. 

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of any disabilities involving 
the left shoulder, both wrists (carpal 
tunnel syndrome), low back and left knee.  
The examiner should be afforded an 
opportunity to review the veteran's 
claims file and a copy of this Remand 
prior to the examination.  The 
examination should include all necessary 
tests and studies, to include x-rays.  
The involved joints and spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function.  The orthopedist 
should also be asked to note the normal 
range of motion of the involved areas.

Additionally, the orthopedist should be 
requested to determine whether the 
veteran's disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The orthopedist 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  It 
is requested that the examiner comment on 
the impact the disabilities diagnosed 
have on the appellant's ability to 
maintain gainful employment.

5.  The RO should furnish the appellant a 
statement of the case r regarding the 
issue of an increased rating for PTSD, 
which included both the old and revised 
rating criteria.  The RO should inform 
the appellant of the requirements 
necessary to perfect an appeal.  The RO 
is informed that the Board does not have 
jurisdiction over this issue until a 
timely substantive appeal has been 
received. 

6.  Thereafter, the RO should again 
consider the claim for pension, to 
include consideration of 38 C.F.R. §§ 
4.40, 4.45 (1998).  The RO should assign 
evaluations for all disabilities 
diagnosed.  The RO should then consider 
the appellant's claim under the "average 
person" and "unemployability" 
standards under 38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. §§, 4.15, 4.16, 
4.17 (1998).

If the decision remains adverse to the appellant, he and his 
representative should be furnished a supplemental statement 
of the case, which contain all applicable laws and 
regulations and diagnostic criteria under which each of the 
veteran's disabilities have been evaluated.  The veteran and 
his representative should be given the opportunity to respond 
thereto with additional argument and/or evidence.  The case 
should then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









